Johnson, Judge:
This appeal for reappraisement has been submitted upon the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED that all of the merchandise on the invoice embraced in the above Appeal to Reappraisement was imported subsequent to February 27,1958 and is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in See. 6(a) under Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values net packed as shown on the invoices which are included in the official papers.
IT IS FURTHER STIPULATED AND AGREED that the Appeal to Reap-praisement enumerated above may be submitted on the foregoing stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the articles involved herein and that such value is represented by the respective unit invoice values, net, packed, as shown on the invoices included in the official papers.
Judgment will be rendered accordingly.